               Case 17-12560-BLS      Doc 3735      Filed 07/26/19   Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                            : Chapter 11
                                                   :
 WOODBRIDGE GROUP OF                               : Case No. 17-12560 (BLS)
 COMPANIES, LLC, et al.,                           :
                                                   : Jointly Administered
                               Debtors.

                             SUBSTITUTION OF COUNSEL

          PLEASE WITHDRAW the appearance of Daniel K. Astin, Joseph J. McMahon, Jr. and

the firm of Ciardi Ciardi and Astin as counsel for Roland David Dears and Nora Gomez-Dears

(“the Dears”) in the above-captioned matter, and

          PLEASE ENTER the appearance of John D. McLaughlin, Jr. and McLaughlin Law Office

LLC as counsel for the Dears in the above-captioned matter.



                                            CIARDI CIARDI & ASTIN

                                            /s/ Joseph J. McMahon, Jr.
                                            ___________________________
                                            Daniel K. Astin (No. 4068)
                                            Joseph J. McMahon, Jr. (No. 4819)
                                            1204 North King Street
                                            Wilmington, DE 19801
                                            Telephone: (302) 658-1100
                                            Facsimile: (302) 658-1300
                                            jmcmahon@ciardilaw.com
             Case 17-12560-BLS   Doc 3735   Filed 07/26/19   Page 2 of 2



                                     MCLAUGHLIN LAW OFFICE LLC

                                     /s/ John D. McLaughlin, Jr.
                                     _____________________________
                                     John D. McLaughlin, Jr. (No. 4123)
                                     1204 North King Street
                                     Wilmington, DE 19801
                                     Tel. (302) 300-4252
                                     Fax. (302) 300-4253
                                     jack@mclaughlincounsel.com

Dated: July 26, 2019
